Smith, C. J.,
delivered the opinion of the court.
These are two motions in one: First, to reverse the above styled cause for certain specified reasons; and, second to expunge from the record a certain portion thereof.
Rule No. 16 (59 So. ix) provides that:
“If counsel be not present, and have no briefs filed when their motions are regularly called, such motions shall be dismissed.”
When this motion was called there was no brief on file, neither did counsel appear in support thereof. Therefore, under this rule, the motion must be, and is, dismissed.
This is a matter in which the court is especially entitled to' the assistance of counsel, for the reason that the prayer is for a reversal of the judgment of the court below, a question which ordinarily arises only when the cause is being considered on its merits.
Motion dismissed.